On Rehearing.
SOMMERVILLE, J.
Plaintiff, the owner of 3,004.52 acres of land in the parish of Livingston, alleges that her property has been erroneously assessed together with that of others, aggregating 4,325 acres. She also alleges that the budget of the police jury of the parish of Livingston for the year 1908 is illegal, and that the parish tax claimed on her land is null and void, and cannot be collected. She applied for and obtained from the clerk of the court a preliminary in june*691tion, preventing the tax collector and. the police jury from collecting the taxes claimed to be due on her property.
This is the fourth time this case has been before us. 125 La. 50, 51 South. 64; 128 La', 130, 54 South. 586; 130 La. 699, 58 South. 515. It is now before us on an application for writs of certiorari and review to the Court of Appeals for Livingston parish.
In the first case (125 La. 50, 51 South. 64) we hold that the preliminary injunction in plaintiff’s behalf was issued illegally, and we dismissed the suit with the statutory damages of 2 per cent, per month and the penalty of 10 per cent, attorney’s fees upon the “aggregate amount of taxes and penalties” to be collected, with costs of court. We supposed at the time that the ease was finally disposed of; but, before the judgment referred to had become executory, plaintiff filed an amended or supplemental petition, of which we said, in 128 'La. 130, 54 South. 586, it—
“presents the appearance of an ancillary action brought by plaintiff to have questions not heretofore decided; although pleaded, passed upon by the court in this second injunction.”
That second appeal was taken by plaintiff from a judgment maintaining an exception of no cause of action filed on behalf of the defendants. We therein held that our first judgment was final as to the damages allowed, and that the exception of no cause of action had been wrongfully maintained as to a part of the suit. We eliminated from our consideration all questions relating to the correctness of the assessment complained of, and confined ourselves to the question of nullity of the tax over which this court had appellate jurisdiction, and, finding that the petition contained a cause of action for the annulment of the parish" tax for the support of public schools, the judgment appealed from was reversed to that extent. The suit and injunction were reinstated, and the case was remanded to be tried on the merits, the costs of the appeal to be paid by the-appellee.
On the third appeal (130 La. 699, 58 South. 515) we found that the tax for the public schools had been illegally assessed, that it had not been budgeted for, and was null and void. The judgment of the trial court was reversed as to said school tax, and amended so as to perpetually enjoin the collection of the three-mill tax for public schools; defendants were condemned to pay costs of court in this and the trial court. In both of these two last judgments, having been apprised of the fact that an appeal had been lodged in the Court of Appeals involving the correctness of the assessment, we refrained from expressing any opinion thereon. That court had jurisdiction of that matter; the amount of the tax being under the jurisdictional limit of this court.
We are now asked to review the judgment of the Court of Appeals, which holds that the assessment of plaintiff’s property is valid, and that plaintiff should pay the costs of the district court, and a penalty of 2 per cent, per month on the amount of the taxes, and 10 per cent, attorney’s fees on the aggregate amount of taxes and penalties.
It is not surprising that there is confusion resulting from the three judgments rendered on several appeals taken in the case to two appellate courts.
[4] As we have control and general supervision over all inferior courts in the state, it now becomes our duty, on the application of relatrix, to correct as far as possible and reconcile all differences which appear in the several judgments referred to. We shall also review the decision of the Court of Appeals on the irregularity of the assessment about which plaintiff complains.
Plaintiff is the owner of 3,004.52 acres of land, which were assessed as 4,325 acres, and she complains of the judgment of the Court of Appeals in that it does not cancel and annul this lump assessment, which as*693sessment she claims to be an indivisible entity.
Relatrix alleges in ber petition, and sbe argues, tbe impossibility of dividing or correcting tbe assessment complained of, and therefore asks that that assessment be annulled, and a new assessment ordered to be made of ber property. We agree with our learned brothers of tbe Court of Appeals and of tbe district court that tbe assessment is not null, and that tbe amount of tbe taxes due by plaintiff may be readily determined. Relatrix owns 3,004.52 acres, while tbe assessment in ber name is for 4,325 acres, and sbe alleges in ber petition that tbe difference between tbe two amounts belongs to five different persons, namely: Mrs. Louisa Hogsett, whose property is assessed at $15 per acre; A. W. Harelson, whose property is assessed at $4 per acre; Mrs. Callihan and Mrs. M. M. Dickerson, whose property is assessed at $8 per acre; and tbe Frost-Johnson Lumber Company, whose property is assessed at $6 per acre. And sbe gives tbe exact description of tbe property belonging to these five persons in each several instance. Sbe also alleges and proves that these five persons have paid tbe taxes on the property belonging and regularly assessed to them. With this knowledge it would have been an easy matter for plaintiff to have paid tbe taxes due by ber on tbe property owned by ber. The tax collector in bis answer judicially admits tbe errors alleged in plaintiff’s petition, to tbe effect that tbe property of five other persons, naming them, bad been assessed to plaintiff. He describes tbe property of these five several persons, and be admits the payment by them of tbe taxes due thereon. In fact, there are double assessments of tbe property belonging to these five persons; five assessments are in tbe names of tbe owners, and another assessment of their property in tbe name of plaintiff. The tax collector further alleges in his answer:
“That he had at all times been ready and willing to accept the taxes due by said plaintiff upon her property whenever she offered to pay the same.”
That tbe tax collector has tbe right to make corrections of names and descriptions under the circumstances here presented, and to receive tbe taxes due by plaintiff on ber property, is sustained by the following provisions of tbe revenue law (Act 170 of 1898, pp. 377, 378):
“Sec. 68. Be it further enacted, etc. That upon statement of the facts made under oath and verified and approved by the assessor and collector of the parish or district in which the property is situated, that the assessment is a clerical error, or an erroneous or double assessment, or that the property is exempt by article 230, of the Constitution, from taxation; the auditor may authorize the collector to cancel the assessment on the roll on file in his office, and the recorder of mortgages to erase and cancel the inscription of tax mortgage, and if sold to cancel the sale.”
“Sec. 70. That if any error in the description * * * be discovered by the tax collector or sheriff, it shall be his duty to note the correct description and name on the tax rolls, and to advertise and sell said property by its correct description; provided, no such change shall be made without ten days’ notice to the real owner of such property, and the proof of such service shall be in writing and filed in the tax collector’s office.”
_ “Sec. 72. That whenevei property has been listed and assessed in the name of unknown owners, or of persons other than the real owners, and the tax collector shall subsequently discover the' real owner thereof, it shall be his duty to at once notify the said real owner that certain described property belonging to him or her has been assessed to unknown owners, or to any other person or persons, and calling upon him or her to come forward within ten days from the service of said notice, and show cause why the listing and valuation of the said property should not stand as final; and the said collector shall also at once notify the assessor of the fact that a certain described property or- properties assessed to unknown owners, or to persons other than the real owners, has been discovered to be the property of a certain named person or persons, and the said assessor shall, after ten days’ notice to the owner, make the necessary correction upon his rolls and the rolls of the offices of the recorder of mortgages and auditor of public accounts.”
[5-7] The Court of Appeals correctly ruled that plaintiff was not entitled to an injunc*695tion to prevent the tax collector from collecting the amount of taxes due by. plaintiff. Besides, this suit was not brought within the time limit provided in the law for filing suits for the reduction of assessments or the correction of same. The judgment of the Court of Appeals on the finality and correctness of the assessment will not be disturbed.
The tax collector in his answer, and byway of exception, made several objections to the suit which have not been passed upon.' In the first appeal before us (125 La. 50, 51 South. 64) we simply notice that the law provides that “no injunction restraining the collection of ahy tax or taxes shall be issued” except under certain conditions. And we found one of these conditions to be that no injunction against the collection of taxes for any part or portion should issue except after the issuance of a rule nisi, to be served on the tax collector, returnable in three days, and we dissolved the injunction, and dismissed the suit at appellant’s costs, because plaintiff had not caused a rule nisi to be issued before obtaining an injunction. In the two following .appeals we confined our consideration to the validity of the tax for public school purposes, over which matter we had jurisdiction. We did not rule upon other matters. We did not consider that provision of law which says that:
“No injunction shall issue against the collection of that part or portion in contest until the tax payer shall have produced and filed the tax collector’s receipt showing that the tax payer has paid that portion of the tax which is not in contest, and which the tax payer acknowledges to be due.” Section 56, p. 374, Act No. 170, 1898.
Plaintiff, in her petition, did not formally admit any amount of taxes to be due; but she alleged ownership of certain property, and she knew that the taxes were due thereon. On the contrary, she alleged that, because her property was assessed together with that of others, she was not able to pay the taxes thereon; but the law and the judgment of the Court of Appeals in this case are against her on this point. The injunction should not have issued until plaintiff had paid the taxes which were due on the property which she admitted she owned.
Relative to the costs of the trial court, which plaintiff alleges the Court of Appeals to have erroneously rendered a judgment against her for, that court has erred She has obtained partial relief; the decree for costs should have been in her favor. Article 155, C. C. P. This is in conformity with our judgment in this case. 130 La. 699, 58 South. 515.
[8] Relatrix next complains that the judgment of the Court of Appeals condemns her to pay additional attorney’s fees and penalties to those which we had condemned her to pay on her first appeal. Such penalties are provided for in section 56 of the revenue act of 1898, p. 373, as follows:
“That the attorney at law who represents the tax collector, or tax collectors in all proceedings for the reduction of assessments and collection of taxes (license taxes excepted), and in all injunction proceedings wherein the tax collector or tax collectors are sought to be restrained from the collection of taxes, shall receive a compensation of ten per cent, on the amount collected, calculating same -upon the aggregate amount of taxes and penalties so collected as the result of aforesaid proceedings. The aforesaid commission to the attorney at law shall be paid by the party against whom the judgment is rendered in whole or in part, and shall be collected by the tax collector as costs at the same time that the taxes and other-penalties are collected.”
But interest and attorney’s fees can be collected under the law but one time, and, as we condemn plaintiff to pay these penalties and attorney’s fee in the judgment in 125 La. 50, 51 South. 64, and that judgment is final, plaintiff cannot be condemned to pay these penalties and fees a second time.
It is therefore ordered, adjudged, and decreed that the judgment of the court of appeals in this case be amended by striking therefrom those portions which con*697demn relatrix to pay the costs of the trial court after the filing of her second, or amended and supplemental, petition, and that portion condemning her to pay additional penalties and attorney’s fees. As thus amended, the judgment is approved and affirmed.
MONROE, J., dissents, and adheres to views heretofore expressed.
See concurring opinions of BREAUX, C. J., and PROVOSTY, J., 63 South. 287.
See dissenting opinion of LAND, J., 63 South. 288.